Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Claims 1-4, 6-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “a core-shell type light-emitting quantum dot, comprising: an alloy core consisting of Cd, Se, Zn, and S, wherein Cd, Se, Zn, and S are present at a center of the alloy core and are distributed from the center of the alloy core to a radius of 1 nanometers of the alloy core, wherein the alloy core has an element ratio of Zn and S each accounting for 30% to 50% of the alloy core, and has an element ratio of Cd and Se each accounting for 3% to 10% of the alloy core with a content of Cd and Se gradually decreasing outward from the center of the alloy core, wherein the alloy core has a radius of 3 nanometers or less; and a shell layer having a zinc blende structure and being coated on a surface of the alloy core.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816